Citation Nr: 0616205	
Decision Date: 06/05/06    Archive Date: 06/13/06	

DOCKET NO.  02-06 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for scars of the right 
shoulder, head, and chest.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W. D.



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1954. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2000 and February 2005 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.


FINDINGS OF FACT

1.  Scars of the right shoulder, head, and chest are not 
shown to have been present in service, or for many years 
thereafter, nor are they result of any incident or incidents 
of the veteran's period of active military service.  

2.  With the resolution of all reasonable doubt in his favor, 
the veteran's sole service-connected disability, namely, 
post-traumatic stress disorder, when taken in conjunction 
with his education and occupational experience, is sufficient 
to preclude his participation in all forms of substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  Scars of the right shoulder, head, and chest were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  With the resolution of all reasonable doubt in his favor, 
the veteran's service-connected post-traumatic stress 
disorder renders him individually unemployable.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, (Nov. 9, 2000) [codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 
2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Pelegrini v. Principi, 18 Vet. App. at 
121.

In this case, in correspondence of March 2001, 
September 2004, and November 2004, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claims for service connection and 
a total disability rating based on individual 
unemployability, as well as what information and evidence 
must be submitted by him, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession 
pertaining to his claims.


In addition, the veteran was provided with a copy of the 
appealed rating decision(s), as well as June 2002 and 
July 2005 Statements of the Case, and February and July 2004 
Supplemental Statements of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, he was 
also specifically informed of the cumulative evidence already 
provided to VA, or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records and examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that a preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have had any effect on the case, or to have caused injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also, ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at an August 2003 hearing; VA medical 
records; private medical records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant, or 
obtained on his behalf, be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


Service Connection for Scars of the Right Shoulder, Head, and 
Chest

The veteran in this case seeks service connection for 
scarring of his right shoulder, head, and chest.  In 
pertinent part, it is argued that the scars in question are 
the result of an inservice motor vehicle accident.  In the 
alternative, it is argued that the veteran's scars of the 
right shoulder, head, and chest are the result of an assault 
by various other service members during his period of active 
military service. 

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, in a memorandum of early August 2005, 
the RO indicated that the veteran's service medical records 
were unavailable for review.  Additionally noted was that all 
procedures necessary to obtain the veteran's service medical 
records had been correctly followed, and that evidence of 
written and telephonic efforts to obtain the records in 
question were in the veteran's file.  According to the RO, 
all efforts to obtain the needed information had been 
exhausted, and further attempts would be futile.  Based on 
such facts, it was determined that the veteran's record was 
not, in fact, available.  

As noted above, the veteran's service medical records are 
unavailable.  Consequently, there exists no evidence that, at 
any time during the veteran's period of active military 
service, he was involved in a motor vehicle accident in which 
he sustained scars of his right shoulder, head, and chest.  
Nor is there any evidence that, at any time during the 
veteran's period of active military service, he was assaulted 
by one or more fellow service members, sustaining said scars.  
In point of fact, the earliest clinical indication of the 
presence of scarring is revealed by a VA general medical 
examination dated in October 1995, more than 40 years 
following the veteran's discharge from service, at which time 
there were noted scars on the right side of the veteran's 
nose, and on the right chest wall and axilla.  While at the 
time of that examination, those scars were described as "due 
to an accident in 1953," that statement was clearly based 
solely upon history provided by the veteran, inasmuch as, as 
previously noted, there are no records available from the 
veteran's active military service.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (holding that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, is of 
limited probative value); see also Black v. Brown, 
5 Vet. App 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993).

The Board acknowledges that, at the time of a VA psychiatric 
examination in March 2004, there were noted a number of 
"readily apparent" scars which, according to the examining 
psychiatrist, should be taken as evidence that the events 
described by the veteran actually occurred.  However, as 
previously noted, there is no evidence that, at any time 
during the veteran's period of service, he sustained injury 
to his right shoulder, head, or chest.  Absent such a nexus, 
the veteran's claim for service connection must be denied.  

Total Disability Rating Based Upon Individual Unemployability

In addition to the above, the veteran in this case seeks a 
total disability rating based upon individual 
unemployability.  In pertinent part, it is argued that, due 
solely to the veteran's service-connected post-traumatic 
stress disorder, he is precluded from participation in all 
forms of substantially gainful employment.  

In that regard, the Board notes that a total disability 
rating based upon individual unemployability may be assigned 
where the schedular rating is less than total when it is 
found that the service-connected disability or disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  

In the present case, a review of the record discloses that 
the veteran has reported completing high school.  Apparently, 
the veteran has had occupational experience as butcher and 
roofer, and as a pants presser in various dry cleaning 
establishments.  According to the veteran, he last worked 
and/or retired in 1978, or, alternatively, in 1992 or 1994.  
The veteran's sole service-connected disability is post-
traumatic stress disorder, evaluated as 70 percent disabling.

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent, and there is sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (2005).  

In the case at hand, it is clear that the veteran currently 
meets the schedular requirements for a total disability 
rating based upon individual unemployability.  However, in 
order to warrant the assignment of a total disability rating, 
it must be demonstrated that the veteran's service-connected 
post-traumatic stress disorder, in and of itself, when taken 
in conjunction with his education and occupational 
experience, is sufficient to preclude his participation in 
all forms of substantially gainful employment.  38 C.F.R. 
§ 4.16(b) (2005). 

At the time of a VA psychiatric examination in March 2004, 
the examiner was of the opinion that the disability from 
which the veteran suffered should be considered "entirely due 
to post-traumatic stress disorder," and not to complications 
of any other illness affecting his psychological function.  
That same physician, in correspondence of September 2004, 
commented that, had the veteran not been working for members 
of his family in various dry cleaning establishments, his 
rage, irritability, and outbursts would, without question, 
have impaired his ability to sustain employment.  

The Board observes that, during the course of outpatient 
treatment in early March 2005, the same VA psychiatrist who 
had offered the September 2004 opinion wrote that, despite 
intensive treatment, the veteran remained symptomatic, and 
was considered by the treatment team to be "unemployable as a 
result of 
(his) symptoms."  Moreover, in correspondence of early 
April 2005, that same psychiatrist, in conjunction with a VA 
social worker, wrote that, due to the severity of the 
veteran's post-traumatic stress disorder symptomatology, 
admittedly combined with his medical problems, he was 
considered to be "unemployable."  

The Board acknowledges that, in addition to his service-
connected post-traumatic stress disorder, the veteran suffers 
from a number of other, nonservice-connected disabilities, 
among them diabetes mellitus, hypertension, and coronary 
artery disease.  The Board is further cognizant of the fact 
that, on various occasions, the veteran's unemployability has 
been attributed not only to his post-traumatic stress 
disorder, but, rather, to a combination of that disorder and 
other nonservice-
connected disabilities.  Nonetheless, based on a review of 
the entire evidence of record, the Board is of the opinion 
that the clear weight of the evidence is to the effect that 
the veteran's post-traumatic stress disorder, when taken in 
conjunction with his education and occupational experience, 
is sufficient to preclude his participation in any form of 
substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability is 
warranted.  


ORDER

Service connection for scars of the right shoulder, head, and 
chest is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
granted, subject to those regulations governing the payment 
of monetary benefits.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


